NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOSEPH CHIDI ANORUO,                            No. 14-15391

               Plaintiff-Appellant,              D.C. No. 2:12-cv-01190-JCM-
                                                 GWF
   v.

 ROBERT A. McDONALD, Secretary of                MEMORANDUM*
 Veteran Affairs,

               Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Joseph Chidi Anoruo appeals pro se from the district court’s summary

judgment in his Title VII employment action alleging discrimination on the basis

of national origin and retaliation. We have jurisdiction under 28 U.S.C. § 1291.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Pavoni v. Chrysler Grp., LLC, 789 F.3d 1095, 1098 (9th Cir.

2015), and we affirm.

      The district court properly granted summary judgment on Anoruo’s

discrimination claim because Anoruo failed to raise a genuine dispute of material

fact as to whether defendant’s legitimate, non-discriminatory reason for not

promoting him was pretextual. See Vasquez v. County of Los Angeles, 349 F.3d

634, 640-42 & n.5 (9th Cir. 2004) (discussing elements of a discrimination claim

under Title VII and explaining that circumstantial evidence of pretext must be

specific and substantial).

      The district court properly granted summary judgment on Anoruo’s

retaliation claim because Anoruo failed to raise a genuine dispute of material fact

as to whether there was a causal link between his pending discrimination claim and

defendant’s decision not to promote him. See Cornwell v. Electra Cent. Credit

Union, 439 F.3d 1018, 1034-36 (9th Cir. 2006) (setting forth the elements of a

prima facie case of retaliation and finding that the plaintiff failed to establish a

causal link where seven months passed between his protected activity and his

termination).

      The district court did not abuse its discretion by striking Anoruo’s surreply

                                            2                                     14-15391
in relation to defendant’s motion to dismiss because Anoruo did not seek leave of

court in accordance with the local rules. See D. Nev. R. 7-2 (discussing filings

permitted in support of and in opposition to motions); see also Hambleton Bros.

Lumber Co. v. Balkin Enters., Inc., 397 F.3d 1217, 1224 n.4 (9th Cir. 2005)

(standard of review); Delange v. Dutra Constr. Co., Inc., 183 F.3d 916, 919 n.2

(9th Cir. 1999) (district courts enjoy “broad discretion in interpreting and applying

their local rules” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Anoruo’s motion to

compel discovery of his performance appraisal. See Hallett v. Morgan, 296 F.3d

732, 751 (9th Cir. 2002) (stating standard of review and noting that the trial court’s

broad discretion will not be disturbed “except upon the clearest showing that denial

of discovery results in actual and substantial prejudice” to the complaining litigant

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by ordering sanctions for

Anoruo’s failure to appear at his deposition. See Fed. R. Civ. P. 37(d)(1)(A)(i)

(providing that a court may order sanctions for failing to appear for a deposition);

see also Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 822 (9th

Cir. 2011) (standard of review).

                                          3                                       14-15391
       The district court did not abuse its discretion by denying Anoruo’s motions

for reconsideration under Federal Rule of Civil Procedure 59(e) or 60(b) because

Anoruo failed to demonstrate any basis for relief. See Sch. Dist. No. 1J,

Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and grounds for relief from judgment under Rules

59(e) and 60(b)).

       The district court did not abuse its discretion by denying Anoruo’s

postjudgment motion for leave to file an amended complaint. See AE ex rel.

Hernandez v. County of Tulare, 666 F.3d 631, 636 (9th Cir. 2012) (standard of

review); Lindauer v. Rogers, 91 F.3d 1355, 1357 (9th Cir. 1996) (“[O]nce

judgment has been entered in a case, a motion to amend the complaint can only be

entertained if the judgment is first reopened under a motion brought under Rule 59

or 60[.]”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          4                                       14-15391